NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0435n.06

                                        Case No. 21-3259

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                 FILED
                                                                           Sep 17, 2021
                                                    )
UNITED STATES OF AMERICA,                                              DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE NORTHERN DISTRICT OF
LEO C. BIGGS, JR.,                                  )       OHIO
       Defendant-Appellant.                         )
                                                    )


       BEFORE: ROGERS, GRIFFIN, and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. Does obesity alone justify finding a high risk of COVID-19

complications in a prison setting? The district court held that for Leo Biggs, it did not. We agree

and affirm.

       In 2014, Biggs pled guilty to several drug-related offenses, and the district court sentenced

him to 132 months in prison. While he was serving that sentence, COVID-19 struck. Biggs moved

for compassionate release, arguing that his obesity and the prison’s mismanagement of the

pandemic put his health at risk. See 18 U.S.C. § 3582(c)(1)(A)(i). The district court denied his

motion. It highlighted that his obesity wasn’t severe and that he was an otherwise healthy thirty-

six-year-old. Biggs appealed.

       We review a district court’s denial of a motion for compassionate release for an abuse of

discretion. See United States v. Elias, 984 F.3d 516, 520 (6th Cir. 2021). The court may grant an
Case No. 21-3259, Biggs v. United States


inmate-filed motion when both: (1) “extraordinary and compelling reasons” warrant a sentence

reduction, and (2) the § 3553(a) sentencing factors support a reduction.                 18 U.S.C.

§ 3582(c)(1)(A); see United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020).

       In determining “extraordinary and compelling reasons,” district courts may ask:

(a) whether “the defendant is at high risk of having complications from COVID-19” and

(b) whether “the prison where the defendant is held has a severe COVID-19 outbreak.” Elias, 984

F.3d at 520 (citation omitted). But a district court need not follow this two-part analysis. Id. at

520 n.1.

       Biggs faults the district court for looking beyond his obesity in determining that he was not

at high risk of COVID-19 complications. But the district court acted well within its discretion by

considering other related factors in its calculus. See id.

       What’s more, this case is almost identical to a recently decided case. See United States v.

Gray, 855 F. App’x 281 (6th Cir. 2021). Like here, the inmate sought release due to his obesity.

Id. at 282. And like here, the district court recognized that obesity can increase a defendant’s risk

of serious COVID-19 symptoms. Id. But in the end, like here, the district court found that “without

evidence of ill effects,” “obesity alone” doesn’t rise to an extraordinary and compelling reason.

Id. (citation omitted). On appeal, we held that the district court appropriately weighed the lack of

evidence “that [the defendant’s] obesity [was] poorly managed in prison,” or that it had “any other

impact on his health.” Id. at 283 (citation omitted). We see no reason to depart from that reasoning.

       As the district court found, Biggs has managed his obesity while in prison. Indeed, to his

credit, he has lost weight. And just like the Gray court acknowledged no other health effects

stemming from the defendant’s obesity, the court here found that Biggs’s obesity was not “severe

or accompanied by significant or debilitating symptoms.” R. 70, Pg. ID 629. It added that Biggs



                                                 -2-
Case No. 21-3259, Biggs v. United States


had an otherwise clean bill of health—he didn’t have “any other conditions or ailments.” Finally,

the court highlighted his young age. Weighing these factors together with Biggs’s obesity

diagnosis was well within the district court’s discretion for the extraordinary-and-compelling-

reasons analysis.

       Lastly, Biggs argues that the district court should have considered the prison’s poor

handling of COVID-19—part (b) mentioned above. But since the district court found under

part (a) that Biggs’s obesity alone did not pose a high enough risk of COVID-19 complications,

there was no need to address the prison’s management of the pandemic. Besides, the two-part

framework is merely a suggestion; the district court was free to define the extraordinary-and-

compelling analysis differently. Cf. Elias, 984 F.3d at 520 n.1.

       In sum, the district court permissibly determined that “obesity alone, without evidence of

ill effects” was not enough to show a high risk of COVID-19 complications. Gray, 855 F. App’x

at 282 (citation omitted). We agree and affirm.




                                               -3-